        1                                                                                           NA

        2   WO
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9   Armand Andreozzi,                              No. CV 18-02400-PHX-DGC (BSB)
       10                       Plaintiff,
       11   v.                                             ORDER
       12
            Unknown Ricotta, et al.,
       13
                                Defendants.
       14
       15         On July 30, 3018, Plaintiff Armand Andreozzi, who is confined in the United
       16   States Penitentiary (USP)-Marion in Marion, Illinois, filed a pro se civil rights Complaint
       17   (Doc. 1) and paid the filing fee. On August 24, 2018, Plaintiff filed a Motion for Service
       18   (Doc. 3). The Court will order Defendants Ricotta, Asberry, Smith 1, Briggs, Ackley,
       19   Tracy, Mitchell, and Connors to answer Count One of the Complaint, will order
       20   Defendants Ricotta, Asberry, Tracy, Mitchell, and Connors to answer Count Two, will
       21   dismiss the remaining claims and Defendants without prejudice, and will deny the
       22   Motion for Service as moot.1
       23   I.     Statutory Screening of Prisoner Complaints
       24         The Court is required to screen complaints brought by prisoners seeking relief
       25   against a governmental entity or an officer or an employee of a governmental entity. 28
       26   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
       27
       28         1
                   The Court will deny this Motion as moot because it will order service on
            Defendants Ricotta, Asberry, Smith 1, Briggs, Ackley, Tracy, Mitchell, and Connors.
TERMPSREF
            1   has raised claims that are legally frivolous or malicious, that fail to state a claim upon
            2   which relief may be granted, or that seek monetary relief from a defendant who is
            3   immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).
            4             A pleading must contain a “short and plain statement of the claim showing that the
            5   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8
            6   does not demand detailed factual allegations, “it demands more than an unadorned, the-
            7   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
            8   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
            9   conclusory statements, do not suffice.” Id.
        10                “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        11      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        12      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual
        13      content that allows the court to draw the reasonable inference that the defendant is liable
        14      for the misconduct alleged.” Id. “Determining whether a complaint states a plausible
        15      claim for relief [is] . . . a context-specific task that requires the reviewing court to draw
        16      on its judicial experience and common sense.” Id. at 679. Thus, although a plaintiff’s
        17      specific factual allegations may be consistent with a constitutional claim, a court must
        18      assess whether there are other “more likely explanations” for a defendant’s conduct. Id.
        19      at 681.
        20                But as the United States Court of Appeals for the Ninth Circuit has instructed,
        21      courts must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338,
        22      342 (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less
        23      stringent standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v.
        24      Pardus, 551 U.S. 89, 94 (2007) (per curiam)).
        25      II.       Complaint
        26                In his six-count Complaint, Plaintiff asserts that the Court has jurisdiction pursuant
        27      to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
        28      (1971); 28 U.S.C. § 1331; and the Administrative Procedures Act (5 U.S.C. § 701 et seq)


TERMPSREF
                                                               -2-
            1   (“the APA”). Plaintiff has named several Defendants, who work or worked at various
            2   federal correctional facilities, and numerous fictitiously identified Defendants, Jane/John
            3   Does 1-54.
            4         Plaintiff sues the following Defendants: Federal Correctional Institution (FCI)-
            5   Phoenix Health Services Clinical Director Doctor Ricotta; FCI-Phoenix Health Services
            6   Administrator Trainee Asberry; FCI-Phoenix Health Services Associate Warden Smith
            7   (“Smith 1”); FCI-Phoenix Health Services Nurse Practitioner Briggs; FCI-Phoenix
            8   Health Services Administrator Ackley; FCI-Phoenix Warden Kathryn Tracy ; Western
            9   Regional Director Mary Mitchell; National Inmate Appeals Administrator Ian Connors;
        10      USP-Lewisburg E Unit Case Manager Giordani; USP-Lewisburg E Unit Manager
        11      Childress; USP-Lewisburg Warden Williamson; USP-Victorville Warden Norwood;
        12      Federal Medical Center (FMC)-Devens GA-Unit Manager Hutton; FMC-Devens Warden
        13      Grondolsky; FCI-McKean BB Unit Counselor Smith (“Smith 2”); FCI-McKean BB Unit
        14      Manager Wilson; FCI-McKean Warden Bobby Meeks; FCI-Big Spring Sunrise Unit
        15      Case Manager Jones; FCI-Big Spring Warden Batts; FCI-Mendota Warden Raphael
        16      Zuniga; FCI-Phoenix Navajo Unit Counselor Powell; FCI-Phoenix Navajo Unit Case
        17      Manager Jefferson; FCI-Phoenix Navajo Unit Manager Dosanj; FCI-Phoenix Case
        18      Manager Coordinator Wastell; FCI-Phoenix Associate Warden Jones; USP-Marion L
        19      Unit Counselor Dooley; USP-Marion L Unit Case Manager Clark; USP-Marion N Unit
        20      Counselor Basler; USP-Marion N Unit Case Manager Murphy (“Murphy 1”); USP-
        21      Marion L and N Unit Manager Byrum; USP-Marion Case Manager Coordinator Daun;
        22      USP-Marion Associate Warden Powers; USP-Marion Warden True; North Central
        23      Regional Director Sara M. Revell; the United States of America; the Federal Bureau of
        24      Prisons; FMC-Devens Discipline Hearing Officer Anthony Amico; FCI-McKean
        25      Discipline Hearing Officer Schnieder; Northeast Regional Director Norwood; FCI-
        26      McKean Special Investigations Officer Michael Murphy (“Murphy 2”); and National
        27      Inmate Appeals Administrator Rodgers.
        28


TERMPSREF
                                                           -3-
            1          In Count One, Plaintiff asserts a medical care claim and alleges that he was
            2   diagnosed with bilateral Morton’s neuroma,2 which is documented. (Doc. 1 at 9.)3 On
            3   November 15, 2015, Plaintiff was transferred to FCI-Phoenix and had a Chronic Care
            4   appointment with Defendant Ricotta on November 19, 2015. (Id.) Plaintiff informed
            5   Ricotta that prior to his transfer from FCI-McKean to FCI-Phoenix, a new pair of
            6   orthotics had been ordered on his behalf. (Id.) On November 29, 2015, Plaintiff emailed
            7   Ricotta to inquire about the orthotics. (Id.) Plaintiff received a response to the email, but
            8   it did not address the orthotics. (Id.) On December 22, 2015, Plaintiff sent another email
            9   to Ricotta requesting new orthotics, but he did not receive a response.           (Id.)   On
        10      January 11, 2016, Plaintiff spoke to Defendant Asberry, and Asberry told Plaintiff that
        11      orthotics had not been ordered and to report to sick call because the orthopedic surgeon’s
        12      recommendations from FCI-McKean “would not be accepted at [FCI-] Phoenix.” (Id.)
        13      Plaintiff was told that “an orthopedic referral was made,” but he contends that “a referral
        14      was not made.” (Id.) On February 16, 2016, Plaintiff filed a “BP-8.” (Id.) On
        15      February 18, 2016, Plaintiff sent a third email requesting orthotics. Ricotta responded,
        16      but failed to address Plaintiff’s request for orthotics. (Id.) On February 29, 2016,
        17      Plaintiff sent a fourth email outlining “the entire situation,” but he did not receive a
        18      response. (Id.)
        19             On March 1, 2016, Defendant Asberry offered Plaintiff “Spenco arch supports,”
        20      but Plaintiff told Asberry the supports would not suffice because the same supports had
        21      not alleviated his condition in 2011. (Id. at 10.) Plaintiff also demonstrated why the arch
        22      supports “were not the proper medical device.” (Id.) On March 2, 2016, Plaintiff
        23      showed Asberry his “Medical Duty Status sheet,” which showed that Plaintiff had the
        24      arch supports in 2011. (Id.) Asberry threatened Plaintiff with “treatment refusal.” (Id.)
        25
        26             2
                           Morton’s Neuroma is “an injury to the nerve between the toes that causes
        27      thickening and pain.” See https://medlineplus.gov/ency/article/007286.htm (last visited
                Sept. 25, 2018).
        28             3
                        The citation refers to the document and page number generated by the Court’s
                Electronic Case Filing system.

TERMPSREF
                                                            -4-
            1   On March 4, 2016, Asberry asked Plaintiff to try the supports, so Plaintiff accepted the
            2   arch supports “on a trial basis.” (Id.) Asberry did not tell Plaintiff that he would need to
            3   start at “square one” and return to sick call if the supports were again ineffective. (Id.)
            4          On March 11, 2016, Plaintiff received a response from Asberry to his BP-8, which
            5   incorrectly stated that the supports could be trimmed to the appropriate length. (Id.)
            6   Even when the supports are trimmed down “all the way,” they were still too long for
            7   Plaintiff, and the “plastic plate puts pressure on the exact point of the inflamed nerve.”
            8   (Id.) Plaintiff claims that Asberry was aware of that issue on March 2, 2016. Asberry
            9   then encouraged Plaintiff to return to sick call “for further evaluation . . . .” (Id.)
        10             On March 14, 2016, Plaintiff spoke to Defendant Smith 1 and asked Smith 1 if
        11      Asberry “put together the packet of medical issues Asberry was ordered to do in January
        12      2016.” (Id.) Smith 1 told Plaintiff that Asberry had not done so, and Plaintiff asserted
        13      the failure was a “violation of the Standards of Employee Conduct.” (Id.) Smith 1
        14      summoned Asberry to discuss the issues, and when Plaintiff asked Asberry about his
        15      directive to Plaintiff to return to sick call for an orthopedic referral, Asberry stated that he
        16      “thought [Plaintiff] was talking about orthopedic boots.” (Id.) Plaintiff denied ever
        17      mentioning orthopedic boots and asserted that Asberry was intentionally lying to Smith 1.
        18      (Id.) Plaintiff also claims that Smith 1 was aware that Asberry had lied and “stood there
        19      staring at the sky with his hands in his pockets.” (Id.) Smith 1 then told Plaintiff to
        20      return to the sick call “as his and Asberry’s way out.” (Id.)
        21             On March 31, 2016, Plaintiff filed another BP-8 complaining about Ricotta,
        22      Asberry, and Smith 1 and requested an investigation. (Id.) The BP-8 was directed to
        23      Special Investigation Agent Kline, but Plaintiff contends that Kline failed to investigate
        24      or process the BP-8 or to forward the complaint to the Federal Bureau of Prison’s (BOP)
        25      Internal Affairs Division, as requested. (Id.) Plaintiff filed a complaint with the Internal
        26      Affairs Division, but he “did not receive so much as an acknowledgement letter.” (Id.)
        27             On March 15, 2016, Plaintiff returned to sick call. (Id.) Having received no status
        28      updates regarding his request for an orthopedic referral or orthotics, Plaintiff returned to


TERMPSREF
                                                              -5-
            1   sick call on April 11, 2016. (Id. at 11.) Plaintiff told Defendant Briggs that his condition
            2   had worsened, he had two numb toes, and he had severe pain in the ball of his foot. (Id.)
            3   Briggs told Plaintiff there was “nothing she could do.” (Id.) Plaintiff asked Briggs to
            4   document his worsened condition in his records. (Id.) Briggs “then became angry and
            5   refused [the] request for documentation.”         (Id.)   The same day, Plaintiff emailed
            6   Defendant Ackley, but he did not receive a response. (Id.)
            7          On April 19, 2016, Plaintiff filed another BP-8 and attached four witness
            8   statements to corroborate his assertion that the April 11 sick call visit was “five minutes
            9   or less.” (Id.) Defendant Dosanj “ignored the issue and witness statements in her
        10      response.” (Id.) Dosanj stated that Briggs had submitted a request for Plaintiff to be seen
        11      by a specialist on April 11. (Id.) However, Defendant Tracy stated in a response to a
        12      BP-9 that the consult request was submitted on March 15. (Id.) Plaintiff claims that
        13      Tracy and Dosanj’s responses were contradictory and that “staff stated anything in an
        14      attempt to cover their tracks . . . .” (Id.) Plaintiff claims that “862764-Fl response
        15      explains every issue regarding Health Services and is used as a smoke screen to ignore
        16      the refusal of treatment and sick call, failure to document [Plaintiff’s] worsening
        17      condition, request for investigation, and the formal staff complaint.” (Id.)
        18             On June 13, 2016, Plaintiff filed a BP-10, appealing Tracy’s denial of “862764-
        19      Fl.” (Id.) Defendant Mitchell responded, but failed to address the alleged “refusal to
        20      treat at sick call and/or the staff complaint.” (Id.) Plaintiff reported Ricotta’s refusal to
        21      treat him during his Chronic Care visit, the ignored emails, the “mandated repeat visits to
        22      sick call,” the threat of “treatment refusal,” the refusal to accept the documentation of
        23      Plaintiff’s diagnosed condition, and the mandated referral to another orthopedist. (Id. at
        24      11-12.)   Mitchell stated that Plaintiff’s condition was “self-reported” and directed
        25      Plaintiff to report to sick call for further evaluation if he experienced new or worsening
        26      symptoms. (Id. at 12.) Plaintiff appealed Mitchell’s denial to BOP’s Central Office, but
        27      he did not receive a response. (Id.)
        28


TERMPSREF
                                                            -6-
            1          On June 15, 2016, Plaintiff was evaluated by an orthotics technician and informed
            2   that it would take thirty days to receive an approval for the orthotics, and following
            3   approval, Plaintiff would be fitted for the orthotics. (Id.) Plaintiff was not seen by a
            4   doctor or specialist, and he did not receive any treatment for his numb toes or severe pain.
            5   (Id.) On June 28, 2016, Plaintiff received Mitchell’s response to the BP-10, which
            6   allegedly misstated many facts regarding Plaintiff’s medical history and again stated that
            7   Plaintiff’s Morton’s neuroma was self-reported, even though Plaintiff had attached his
            8   medical records contradicting that assertion. (Id.) Plaintiff contends that Mitchell and
            9   Tracy “ignored all issues” and concluded that no one had acted with deliberate
        10      indifference to Plaintiff’s serious medical needs. (Id.)
        11             Fifty days after his June 15 appointment, Plaintiff emailed Defendant Ackley and
        12      “outlined the situation and requested status.” (Id.) On August 5, 2016, Plaintiff received
        13      a response from Ackley, which stated that the “shoes and inserts were ordered” and that
        14      Ackley had sent a request inquiring about the status of those items. (Id.) Plaintiff
        15      contends that Ackley’s response “ignored the bulk of the e-mail.” (Id.) On August 17,
        16      2016, Ackley emailed Plaintiff asking what size shoe he wore because the order for the
        17      custom orthotics was missing that information. (Id.) Plaintiff contends, therefore, that as
        18      of August 5, 2016, the shoes and inserts had not been ordered. (Id.) “They were not
        19      signed off and approved by [Defendant] Ricotta until 9/8/2016.” (Id.) Plaintiff claims
        20      that Ackley’s assertion that he did not have Plaintiff’s shoe size was “a bald-face[d]
        21      lie[,]” as his shoe size was “clearly identified on the Consultation Care Form,” which was
        22      delivered to Ackley and Ricotta on June 15, 2016. (Id.) Mitchell also had access to the
        23      form. (Id.)
        24             On August 15, 2016, Plaintiff again reported to sick call because his condition had
        25      worsened, and he had sciatica in his left side because of trying to keep weight off of his
        26      right foot. (Id. at 12-13.) Plaintiff requested treatment “for everything,” but he did not
        27      receive any treatment. (Id. at 13.) On August 16 and 26, Plaintiff submitted a Request to
        28


TERMPSREF
                                                            -7-
            1   Staff form requesting treatment for his numb toes, severe pain, and sciatica. Plaintiff did
            2   not receive a response or treatment. (Id.)
            3          Subsequently, Plaintiff filed a BP-11 appealing Mitchell’s denial of the BP-10.
            4   (Id.) Defendant Connors “ignored the issues” and stated that the final fitting of the
            5   orthotics would be scheduled, that there was no evidence to suggest that anyone had
            6   acted with deliberate indifference to Plaintiff’s serious medical needs, that Plaintiff had
            7   received adequate medical care, and that Plaintiff should comply with the treatment plan.
            8   (Id.) Plaintiff claims that Connors was aware that the request for orthotics was signed
            9   and approved only five days prior to his response. (Id.)
        10             As his injury, Plaintiff alleges he suffered two numb toes, severe pain, and
        11      psychological trauma. (Id. at 9.)
        12             In Count Two, Plaintiff alleges that he was diagnosed with reflux esophagitis in
        13      2002, which is documented. (Id. at 16.) Previously, Plaintiff was prescribed ranitidine
        14      aciphex and omeprazole. (Id.) On November 19, 2015, Plaintiff had a Chronic Care
        15      appointment with Defendant Ricotta. Plaintiff told Ricotta that his reflux esophagitis had
        16      been diagnosed thirteen years prior and that he was properly enrolled in Gastrointestinal
        17      Chronic Care (“GI CC”).        (Id.)   Ricotta stated that he would only write a 30-day
        18      prescription for omeprazole, and when that prescription expired, Ricotta refused to renew
        19      the prescription. (Id.) On January 13, 2016, Plaintiff reported to sick call because his
        20      condition had worsened, and he was experiencing severe pain. (Id.) Plaintiff requested a
        21      new prescription, further treatment, and referral to a gastrointestinal specialist. (Id.)
        22      Plaintiff contends that “[n]o action was taken on any of those requests.” (Id.)
        23             On January 19, 2016, Plaintiff filed a BP-8 based on a denial of medication. (Id.)
        24      On January 21, 2016, Defendant Asberry responded that Defendant Ricotta had
        25      discontinued Plaintiff’s GI CC because “acid reflux as the lone diagnosis does not meet
        26      the criteria for a GI CC.” (Id.) Plaintiff claims that Asberry failed to thoroughly review
        27      Plaintiff’s medical records and “used the fall-back-crutch,” by telling Plaintiff to return to
        28      sick call if he needed further evaluation or if his conditions worsened. (Id.) Plaintiff


TERMPSREF
                                                             -8-
            1   claims that Asberry’s response “conceded [Plaintiff] was enrolled in the proper CC for GI
            2   and arbitrarily removed.” (Id. at 17.)
            3           Plaintiff then filed a BP-9, and Defendant Tracy responded on February 21, 2016.
            4   (Id.) The response “regurgitated Asberry’s BP-8 response” and stated that Plaintiff “had
            5   not been diagnosed with any of the conditions listed by Asberry.” (Id.) Tracy further
            6   stated that Ricotta told Plaintiff that indigent prisoners could request over-the-counter
            7   medications from the pharmacy. (Id.) Tracy then outlined the procedure for requesting
            8   over-the-counter medications and directed Plaintiff to report to sick call if his conditions
            9   worsened. (Id.) Plaintiff claims that Ricotta did not tell Plaintiff that he could request
        10      over-the-counter medications from the pharmacy because “that subject matter was not at
        11      issue . . . .” (Id.) Plaintiff further claims that Defendants Tracy, Ricotta, and Asberry
        12      would have known that he had not been diagnosed with acid reflux if they had reviewed
        13      his medical records. (Id.) Plaintiff also contends that medical staff failed to document
        14      his complaints about his condition worsening after his sick call visit on January 13, 2016.
        15      (Id.)
        16              On February 21, 2016, Plaintiff filed a BP-10, appealing Tracy’s denial of the BP-
        17      9. Plaintiff claimed that Tracy ignored “the issues” and made false statements. (Id.)
        18      Plaintiff also noted the January 13 sick call in which he reported his worsening condition.
        19      (Id.) On May 2, 2016, Defendant Mitchell responded and focused on Plaintiff’s trust
        20      fund account balance, indigency status, and over-the-counter-medications and failed to
        21      address “the medical issue.” (Id.) Mitchell also stated that “there was an ‘examination’
        22      for GI CC” scheduled on November 19, 2015, but the appointment had been cancelled
        23      “due to criteria not being met.” (Id.) Plaintiff claims that Mitchell then contradicted this
        24      statement in a subsequent response by stating that Plaintiff was enrolled in GI CC.4 (Id.)
        25      Mitchell also stated that Plaintiff had gone to sick call twice, but did not report worsening
        26      GI issues. (Id.) Plaintiff appears to assert that he had complained of worsening GI
        27
                        4
        28                According to Plaintiff, Defendant Ricotta had not examined him on
                November 19, 2015 to assess his eligibility for GI CC, but had simply told Plaintiff that
                his GI medication would be terminated after thirty days. (Id.)

TERMPSREF
                                                            -9-
            1   issues, but medical staff failed to document those complaints. (Id.) Plaintiff contends
            2   that Defendants Mitchell, Tracy, Ricotta, and Asberry would have known that Plaintiff
            3   met the criteria for enrollment in GI CC if they had thoroughly reviewed his records, as
            4   they claimed. (Id.)
            5          On May 25, 2016, Plaintiff filed a BP-11, appealing Mitchell’s denial of the BP-
            6   10. (Id.) In the appeal, Plaintiff complained of Mitchell “ignoring the issues”; Mitchell
            7   “targeting [his] account balance,” over-the-counter medications, and indigency; the
            8   examination on November 19, 2015; and medical staff’s failure to document Plaintiff’s
            9   conditions during sick calls. (Id.) Plaintiff also attached a May 25, 2012 medical record
        10      showing that he had been diagnosed with reflux esophagitis. (Id.) On July 18, 2016,
        11      Defendant Connors responded to the BP-11 and stated that “there was no evidence to
        12      suggest [Plaintiff] was not receiving appropriate treatment for the condition” and that
        13      “there was ‘insufficient diagnostic data’ to make a clinical determination of the need for
        14      re-enrollment into GI CC.” (Id. at 17-18.) Plaintiff claims that Connors made these
        15      statements despite admitting that “there [was] a condition,” that Plaintiff was not
        16      receiving any treatment for the condition, and that the medical records clearly showed
        17      “sufficient diagnostic data.” (Id. at 18.) Connors “gave the ‘form letter’ conclusion,”
        18      stating that the record reflected that Plaintiff had received medical care and encouraged
        19      Plaintiff to comply with the proposed medical treatment plan. (Id.) However, Plaintiff
        20      contends that “[a]ll treatment had been denied,” so there was no treatment plan with
        21      which to comply. (Id.)
        22             As his injury, Plaintiff alleges that he suffered “constant and consistent severe pain
        23      in the GI and esophagus[,]” psychological trauma, and possible permanent damage and
        24      was later forced to undergo an unnecessary medical procedure. (Id. at 16.)
        25             In Count Three, Plaintiff asserts a violation of his due process rights and 10
        26      U.S.C. § 812, i.e., Article 12.5 Plaintiff, a “military prisoner in the ‘legal’ custody of the
        27             5
                        Article 12 states that “[n]o members of the armed forces may be placed in
        28      confinement in immediate association with enemy prisoners or other foreign nationals not
                members of the armed forces.” Article 12 “applies to members of the armed forces when

TERMPSREF
                                                            - 10 -
            1   U.S. Army,”6 was transferred to Defendant BOP’s physical custody in January 2006
            2   pursuant to a May 27, 1994 Memorandum of Agreement between the United States Army
            3   and BOP.7 (Id. at 20.) Since January 2006, Plaintiff claims that he has been housed with
            4   “foreign nationals” in violation of Article 12, 10 U.S.C. § 812, at USP-Lewisburg, USP-
            5   Victorville, USP-Lompoc, FMC-Devens, FCI-McKean, FCI-Big Spring, FCI-Mendota,
            6   FCI-Phoenix, and FCI-Marion. (Id.)
            7         On November 23, 2016, Plaintiff filed a BP-8, apparently claiming that he was
            8   being housed with foreign nationals. (Id.) Plaintiff received a response from a unit
            9   manager stating that Plaintiff was appropriately housed under Program Statement (PS)
        10      5110.16, entitled Administration of Sentence for Military Inmates.8 (Id. at 21.) On
        11      December 30, 2016, Plaintiff filed a BP-9, and received a response from Defendant True
        12      on January 18, 2016. (Id.) In the response, True discussed Plaintiff’s convictions and
        13      sentences and cited statutes, but “ignored[] and refused to respond to the issue.” (Id.)
        14
        15
                placed in confinement in a state or federal facility within the continental United States
        16      due to an adjudged court-martial sentence.” United States v. Wilson, 73 M.J. 529, 531
                (A.F. Ct. Crim. App.), aff’d 73 M.J. 404 (C.A.A.F. 2014).
        17
                      6
        18                Plaintiff was convicted by court martial of violating the Uniform Code of
                Military Justice and received a lengthy sentence. See Andreozzi v. Dep’t of Defense, No.
        19      02-1847 (D.D.C. Sept. 30, 2003), Doc. 54 at 1.
        20            7
                         In Coder v. O’Brien, 719 F.Supp.2d 655, 657 n.1 (W.D. Va. 2010), the court
        21      explained that,

        22                    The Uniform Code of Military Justice provides that “a sentence of
                      confinement adjudged by a court martial or other military tribunal ... may
        23            be carried into execution by confinement in any place of confinement under
                      the control of any of the armed forces or in any penal or correctional
        24            institution under the control of the United States....” 10 U.S.C. § 858(a).
                      Pursuant to this authority, the Department of the Army and the BOP
        25            entered into a memorandum of agreement “establish[ing] the policies and
                      procedures governing the transfer of military prisoners in the custody of
        26            [the] Department of the Army to the Federal Bureau of Prisons.”
                      (Respondent's Ex. 3 at pg. 1). Under this agreement, the BOP promised to
        27            house up to 500 military prisoners for the Army's convenience.
                      8
        28                PS 5110.16 addresses computation of a sentence, good time, clemency, and
                release and supervision. See https://www.bop.gov/policy/progstat/5110_016.pdf (last
                visited Sept. 19, 2018).

TERMPSREF
                                                         - 11 -
            1   Subsequently, Plaintiff filed a BP-10 appealing True’s denial and stating that “accepting
            2   [Plaintiff] as a military prisoner does not give the authority to violate a congressional
            3   mandate and break the law.” (Id.) Defendant Revell responded on February 17, 2017,
            4   stating the length of Plaintiff’s sentence and “the congressional mandate of 10 U.S.C.[§]
            5   812 [wa]s an issue between [Plaintiff] and the U.S. Army.” (Id.) Plaintiff contends that
            6   the Memorandum of Understanding only gave BOP physical custody of Plaintiff and that
            7   Article 12, 10 U.S.C. § 812, applies to military prisoners held in military or federal
            8   prisons. (Id.) On March 6, 2017, Plaintiff filed a BP-11, “re-establishing all the issues
            9   ignored by the Def.” Plaintiff maintains that because the timeframe for a response passed
        10      without a response, the lack of response constituted a denial. (Id.) Plaintiff names
        11      several Defendants as responsible for approving Plaintiff’s transfer to BOP custody, his
        12      housing assignments, and his “redesignation to a subsequent BOP facility,” and for
        13      failing to respond to Plaintiff’s BP-11 appeal. (Id.) Plaintiff further claims that all
        14      Defendants named in Count Three are aware that BOP staff must recognize military
        15      prisoners and that the Memorandum of Agreement between the U.S. Army and BOP does
        16      not allow BOP to violate Article 12 by housing Plaintiff with foreign nationals. (Id.)
        17             As his injury, Plaintiff alleges that he has suffered “physical injury” and
        18      “psychological trauma.” (Id. at 20.)
        19             In Count Four, Plaintiff asserts a due process claim and a violation of BOP
        20      regulation. (Id. at 23.) Prior to Plaintiff’s November 2015 transfer to FCI-Phoenix,
        21      Plaintiff’s Public Safety Factor (PSF) for Serious Escape (SE)9 was assessed, resulting in
        22
        23             9
                             PS 5100.08 is entitled “Inmate Security Designation and Custody
        24      Classification.” See https://www.bop.gov/policy/progstat/5100_008.pdf (last visited
                Sept. 25, 2018). PS 5100.08 provides in part that:
        25             PUBLIC SAFETY FACTOR. There are certain demonstrated behaviors
        26             which require increased security measures to ensure the protection of
                       society. There are nine Public Safety Factors (PSFs) which are applied to
        27             inmates who are not appropriate for placement at an institution which
                       would permit inmate access to the community (i.e., MINIMUM security).
        28             The application of a PSF overrides security point scores to ensure the
                       appropriate security level is assigned to an inmate, based in his or her
                       demonstrated current or prior behavior.

TERMPSREF
                                                          - 12 -
            1   placement in higher security facilities based on a record of serious escape. (Id.) Plaintiff
            2   “requested removal” and asked to be transferred to a low security facility. (Id.) The
            3   requests were denied. (Id.) On January 19, 2016, Plaintiff filed a BP-8, and on April 4,
            4   2016, Defendant Wastell denied the BP-8 “based on incorrect information.” (Id.) On
            5   April 19, 2016, Plaintiff filed a BP-9, and Defendant Tracy responded on April 25, 2016.
            6   Tracy stated that Plaintiff was appropriately classified, but failed to explain “‘how’
            7   [Plaintiff] was appropriately classified with a PSF for SE . . . .” (Id.) On May 3, 2016,
            8   Plaintiff filed a BP-10, and Defendant Mitchell responded on May 20, 2016. (Id.)
            9   Mitchell discussed the severity of Plaintiff’s offenses, how their severity was assessed,
        10      and the discretion of the Unit Team and administration concerning his classification.
        11      (Id.)   Plaintiff claims that “Mitchell used incorrect information” and “failed to cite
        12      authority within [PS] 5100.08” or “BOP policy that grants ‘discretion’ to violate BOP
        13      regulations.” (Id.) On June 27, 2016, Plaintiff filed a BP-11, and Defendant Connors
        14      responded on January 18, 2017. (Id.) Connors stated that “the PSF was proper,” but
        15      Plaintiff claims that Connors failed to identify “the method 5100.08 was applied to
        16      qualify the assessment.” (Id.) Plaintiff claims that Defendants Wastell, Tracy, Mitchell,
        17      and Connors “refused to apply [PS] 5100.08 and the element(s) required to assess a PSF
        18      for SE.” (Id.)
        19              According to Plaintiff, to assess a prisoner with a PSF for SE, the inmate must
        20      have “escaped from a secure facility (prior or instant offense) with or without the threat
        21      of violence, or an open institution or program (i.e. minimum security facility, work
        22      release, furlough) with the threat of violence” and, consequently, “will be housed in at
        23      least a Medium Security Facility.” (Id. at 24.) Plaintiff claims that he escaped from a
        24      hospital, which is neither a secure facility, nor an open institution or program, and that his
        25
        26              The PSF for Serious Escape provides in relevant part that:
        27              A male inmate who has escaped from a secure facility (prior or instant
        28              offense) with or without the threat of violence or who escapes from an open
                        institution or program with a threat of violence will be housed in at least a
                        Medium security level institution, unless the PSF has been waived.

TERMPSREF
                                                            - 13 -
            1   escape was not a prior or instant offense. (Id.) Therefore, Plaintiff contends that he is not
            2   subject to PS 5100.08 and that under the APA, “the agency action is not committed to
            3   agency discretion by law.” (Id.)
            4           As his injury, Plaintiff states that he was placed in “an unnecessary and incorrect
            5   greater security hardship causing actual injury” because Defendants Wastell, Tracy,
            6   Mitchell, and Connors’ failure to properly apply PS 5100.08 to classify him. (Id. at 23.)
            7           In Count Five, Plaintiff asserts a due process claim concerning disciplinary
            8   proceedings and alleges that on February 9, 2012, he received an Incident Report (IR) for
            9   allegedly threatening another with bodily harm (“Code 203”). (Id. at 25.) Plaintiff
        10      claims that he did not threaten anyone or make the statements “fabricated in the IR.”
        11      (Id.) The Code 203 was dismissed, but Defendant Amico found Plaintiff guilty of
        12      insolence.   (Id.)   Despite it being dismissed, the United States Parole Commission
        13      considered the Code 203 in rescinding Plaintiff’s parole date. (Id.)
        14              On February 9, 2012, Plaintiff was placed in the Special Housing Unit (SHU), and
        15      Lieutenant Allred told Plaintiff he was “‘suspending’ the IR” because the author,
        16      Caverly, failed to sign the document. (Id.) Allred sent a memorandum to Defendant
        17      Amico and Caverly, stating that the IR had been suspended because Caverly failed to
        18      sign it. (Id.) Allred also told Caverly he needed a memorandum from Caverly to
        19      “justify[] the suspension.” (Id.) Allred stated that the IR would be signed on February
        20      10, 2012, but it was not. (Id.) On February 15, 2012, Lieutenant Hancock told Plaintiff
        21      he had the IR. (Id.) Plaintiff asked why it took six days to execute the IR, but Hancock
        22      did not have an answer. (Id.) Plaintiff received a copy of the IR with “2/9/2012 as the
        23      ‘dated delivered,” which was “six days after-the-fact.” (Id.) Caverly admitted that he
        24      failed to sign the IR, but signed it on his next work day, which was February 15, 2012.
        25      (Id.)
        26              On February 22, 2012, Plaintiff had a disciplinary hearing, and he “raised the fact
        27      that the IR had been suspended for an invalid reason.”          (Id. at 26.)   Plaintiff told
        28      Defendant Amico that an IR could only be suspended if the subject was being


TERMPSREF
                                                           - 14 -
            1   investigated in a criminal prosecution.        (Id.)   Plaintiff asked Amico to dismiss the
            2   disciplinary charge, but Amico declined to do so and said that the “procedural issue [was]
            3   inconsequential.” (Id.) According to Plaintiff, under 28 CFR § 541.8(a), the disciplinary
            4   hearing officer must decide whether Plaintiff committed the charged acts, Plaintiff
            5   committed similar acts as those charged in the IR, or Plaintiff did not commit the charged
            6   acts or refer the IR back for further investigation. (Id.) However, Amico found Plaintiff
            7   guilty of acts that were not charged in the IR and that were not similar to the acts charged
            8   in the IR. (Id.) On March 8, 2012, Plaintiff received the disciplinary hearing report.
            9   (Id.) Plaintiff claims that Amico falsified the disciplinary hearing report, stating that
        10      Plaintiff did not raise any procedural issues, and Amico failed to document that the IR
        11      had been suspended, and that Plaintiff had objected to being found guilty of an act neither
        12      charged nor similar to a charged act. (Id.)
        13             On March 23, 2012, Plaintiff filed a BP-10, appealing Defendant Amico’s guilty
        14      finding, which allowed five days for the BP-10 to arrive to the Regional Office in
        15      Philadelphia, Pennsylvania. (Id.) On April 24, 2012, Plaintiff received a response to the
        16      BP-10, stating that “[i]t was rejected” because it was untimely and did not have the
        17      disciplinary hearing report attached to it. (Id.) “Region” stating that Plaintiff’s BP-10
        18      arrived one day past the 20-day deadline. (Id.) Plaintiff claims that the five days he
        19      accorded for mailing the BP-10 was “ample” and that he did attach a copy of the
        20      disciplinary hearing report to the BP-10. (Id.) Plaintiff claims that Defendant Jane/John
        21      Doe 53 failed to “receive, log-in, and process” his BP-10 in a timely manner and
        22      erroneously rejected the appeal. (Id. at 27.)
        23             On April 25, 2012, Plaintiff submitted a BP-11, appealing the “Region’s” denial of
        24      his BP-10. Plaintiff did not receive an acknowledgement of receipt or a response to his
        25      BP-11, in violation of 28 CFR § 541.18. (Id. at 26.) Plaintiff claims that Defendant
        26      Jane/John Doe 54 failed to “receive, log-in, process, and respond to” his BP-11. (Id. at
        27      27.)
        28


TERMPSREF
                                                              - 15 -
            1          As his injury, Plaintiff alleges that the guilty finding at the disciplinary hearing
            2   was used to expel Plaintiff from a BOP rehabilitative program and the Parole
            3   Commission used the dismissed charge and expulsion when it rescinded Plaintiff’s parole
            4   date. (Id. at 26.) Plaintiff states that he is “applying for declaratory relief.” (Id. at 27.)
            5          In Count Six, Plaintiff asserts a due process claim concerning disciplinary
            6   proceedings. (Id. at 28.) Plaintiff alleges that on December 16, 2012, he received an IR
            7   for a “Code 201.” (Id.) On January 25, 2013, Defendant Schnieder held a disciplinary
            8   hearing and found Plaintiff guilty of the Code 201. (Id.) On February 4, 2013, Plaintiff
            9   filed a BP-10, appealing the guilty finding. (Id.) Defendant Norwood responded to the
        10      BP-10 and “remanded the case for further review and rehearing, if necessary.” (Id.) On
        11      March 13, 2013, Norwood wrote a memorandum to Defendant Meeks stating that the IR
        12      needs to be rewritten to “giv[e] the Inmate notice of the allegations against him.” (Id.)
        13      Plaintiff claims rewriting an IR is not authorized by regulation and that the original IR
        14      described the incident and provided him with notice of the allegations. (Id.) On March
        15      20, 2013, the IR was “rewritten and altered by Def[endant] Murphy.” (Id.) Plaintiff
        16      claims that Murphy’s rewrite was “factually incorrect,” “unnecessary,” “and in violation
        17      of the Code of Federal Regulations and BOP regulations.” (Id. at 28-29.)
        18             On May 2, 2013, the second disciplinary hearing was held, and Plaintiff told
        19      Defendant Schnieder that 28 CFR § 541.1 did not allow for rewriting or altering an IR.
        20      (Id. at 29.) Plaintiff asked that the charges be dismissed and the IR expunged. (Id.)
        21      Schnieder denied Plaintiff’s request and found Plaintiff guilty despite testimony from the
        22      witnessing officer that the officer had not witnessed the alleged altercation or Plaintiff
        23      acting aggressive or offensive. (Id.)
        24             On June 3, 2013, Plaintiff submitted a BP-10, appealing the guilty finding. (Id.)
        25      On July 10, 2013, Defendant Norwood responded and stated that nothing prohibits staff
        26      from rewriting IRs, but he failed to cite any authority that explicitly authorizes rewriting
        27      IRs. (Id.) On August 1, 2013, Plaintiff submitted a BP-11 regarding the rewritten IR.
        28      (Id.) Defendant Rodgers responded and “did nothing more than regurgitate” a portion of


TERMPSREF
                                                             - 16 -
            1   Plaintiff’s appeal and failed to cite any authority that authorizes rewriting or altering IRs.
            2   (Id.)
            3           As his injury, Plaintiff alleges that the conviction from the disciplinary hearing
            4   elevated his custody status and the Parole Commission used the finding when it rescinded
            5   Plaintiff’s parole date. (Id. at 28.)
            6           Plaintiff seeks monetary damages and declaratory and injunctive relief. (Id. at 30.)
            7   III.    Failure to State a Claim
            8           A.     Defendant Dosanj
            9           Not every claim by a prisoner relating to inadequate medical treatment states a
        10      violation of the Eighth Amendment. To state a Bivens medical claim, a plaintiff must
        11      show (1) a “serious medical need” by demonstrating that failure to treat the condition
        12      could result in further significant injury or the unnecessary and wanton infliction of pain,
        13      and (2) the defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d
        14      1091, 1096 (9th Cir. 2006).
        15              “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
        16      1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must
        17      both know of and disregard an excessive risk to inmate health; “the official must both be
        18      aware of facts from which the inference could be drawn that a substantial risk of serious
        19      harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825,
        20      837 (1994).     Deliberate indifference in the medical context may be shown by a
        21      purposeful act or failure to respond to a prisoner’s pain or possible medical need and
        22      harm caused by the indifference. Jett, 439 F.3d at 1096. Deliberate indifference may
        23      also be shown when a prison official intentionally denies, delays, or interferes with
        24      medical treatment or by the way prison doctors respond to the prisoner’s medical needs.
        25      Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Jett, 439 F.3d at 1096.
        26              Deliberate indifference is a higher standard than negligence or lack of ordinary
        27      due care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor
        28      gross negligence will constitute deliberate indifference.” Clement v. California Dep’t of


TERMPSREF
                                                            - 17 -
            1   Corr., 220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs.,
            2   622 F.2d 458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or
            3   “medical malpractice” do not support a claim under § 1983). “A difference of opinion
            4   does not amount to deliberate indifference to [a plaintiff’s] serious medical needs.”
            5   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care,
            6   without more, is insufficient to state a claim against prison officials for deliberate
            7   indifference. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407
            8   (9th Cir. 1985). The indifference must be substantial. The action must rise to a level of
            9   “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 105.
        10             Plaintiff alleges that Defendant Dosanj’s response regarding when the request for
        11      a consult was submitted was contradictory to Defendant Tracy’s response and that “staff
        12      stated anything in an attempt to cover their tracks . . . .” This allegation is not sufficient
        13      to show that Dosanj acted with deliberate indifference to Plaintiff’s serious medical need.
        14      Plaintiff does not allege that Dosanj intentionally lied and interfered with the consultation
        15      request. Accordingly, the Court will dismiss Defendant Dosanj without prejudice.
        16             B.     Count Three – Violation of 10 U.S.C. § 812
        17             Plaintiff asserts a violation of his due process rights and 10 U.S.C. § 812, Article
        18      12, which prohibits confinement with enemy prisoners. Specifically, Article 12 states
        19      that “[n]o members of the armed forces may be placed in confinement in immediate
        20      association with enemy prisoners or other foreign nationals not members of the armed
        21      forces.” Article 12 “applies to members of the armed forces when placed in confinement
        22      in a state or federal facility within the continental United States due to an adjudged court-
        23      martial sentence.” United States v. Wilson, 73 M.J. 529, 531 (A.F. Ct. Crim. App.), aff’d
        24      73 M.J. 404 (C.A.A.F. 2014). “The heart of this prohibition lies in the words ‘in
        25      immediate association’ and is not necessarily violated by the general confinement of the
        26      designated classes of prisoners within the same institution.” Kuykendall v. Taylor, 285
        27      F.2d 480, 481 (10th Cir. 1960). Military courts have defined “immediate association” as
        28      “being confined in a manner so that [military personnel] would be directly connected or


TERMPSREF
                                                            - 18 -
            1   combined with captured foreign personnel.” United States v. Wise, 64 M.J. 468, 474
            2   (C.A.A.F. 2007) (emphasis added). The Wise court concluded that a member of the
            3   armed forces was not in “immediate association” with a foreign national for purposes of
            4   § 812 when a “single strand of concertina wire” separated the member and Iraqi
            5   prisoners. Id.
            6          Plaintiff’s allegations in Count Three are too vague and conclusory to state a
            7   claim. Plaintiff names numerous Defendants from several different federal prisons and
            8   states that since January 2006 he has been housed with foreign nationals. But Plaintiff
            9   fails to provide any facts to support that he was ever placed in “immediate association”
        10      with foreign nationals. Plaintiff has not alleged facts to support that he was ever confined
        11      in the same cell as a foreign national or that he was ever forced to come into direct
        12      contact with a foreign national. Accordingly, the Court will dismiss Count Three.
        13             C.        Count Four – Due Process and BOP Policy Violations
        14             In Count Four, Plaintiff alleges that his requests to be transferred to a low security
        15      facility were denied and claims that he is not subject to PS 5100.08, which provides that
        16      an inmate who escaped from a secured facility, or an open institution with the threat of
        17      violence, be housed in at least a medium security facility. Plaintiff claims that he did not
        18      escape from a security facility because he escaped from a hospital.
        19             Plaintiff contends that the Court has jurisdiction to hear the allegations contained
        20      in Count Four pursuant to the APA. The APA instructs that a person that is detrimentally
        21      affected by an agency decision is entitled to judicial review of that decision unless the
        22      statute precludes review or the action complained of has been committed to agency
        23      discretion. See 5 U.S.C. §§ 701, 702. “Judicial review of agency actions made pursuant
        24      to 18 U.S.C. § 3621, including actions made under P.S. 5100.08, is foreclosed under 18
        25      U.S.C. § 3625.” Aldaco v. Holder, No. 10-590(JRT/LIB), 2011 WL 825624, at *11 (D.
        26      Minn. Jan. 7, 2011.) Under § 3621, “[t]he Bureau of Prisons shall designate the place of
        27      the prisoner’s imprisonment.” Accordingly, Plaintiff’s claim that Defendants acted in
        28      violation of PS 5100.08 or § 3621 fails for lack of subject matter jurisdiction.


TERMPSREF
                                                           - 19 -
            1          D.     Counts Five and Six-Disciplinary Challenges
            2          In Counts Five and Six, Plaintiff alleges that he was denied due process in
            3   connection with disciplinary proceedings. In Count Five, Plaintiff alleges that Defendant
            4   Amico found him guilty of acts that were not charged in the Code 203 IR or acts similar
            5   to those charged in the Code 203, which violates 28 C.F.R. § 541.8(a). Plaintiff further
            6   contends that Defendants Jane/John Doe 53 and 54 failed to timely process and/or
            7   respond to his appeals. In Count Six, Plaintiff alleges that Defendant Murphy 2 rewrote
            8   and/or altered an IR and that the rewritten IR was “factually incorrect,” “unnecessary,”
            9   “and in violation of the Code of Federal Regulations and BOP regulations.” Plaintiff also
        10      alleges that Defendant Schnieder found him guilty of the charge despite testimony from
        11      the witnessing officer that did not support the guilty finding. Lastly, Plaintiff asserts that
        12      in Defendants Norwood and Rodgers’ responses to his appeals, they failed to cite any
        13      authority that explicitly authorized rewriting an IR.
        14                    a.     APA Claims
        15             In Counts Five and Six, Plaintiff asserts that he is bringing his claims pursuant to
        16      the APA and asserts that “[t]he agency action is reviewable as a final agency action for
        17      which there is no other adequate remedy.” The APA, however, “is not applicable to
        18      federal prison disciplinary proceedings.” Clardy v. Levi, 545 F. 2d 1241, 1246 (9th Cir.
        19      1976). The Court will dismiss Plaintiff’s APA claims.
        20                    b.     Bivens Claims
        21             In a Bivens action, the applicable statute of limitations is the forum state’s statute
        22      of limitations for personal injury actions. Wilson v. Garcia, 471 U.S. 261, 266, 274-76
        23      (1985); Vaughan v. Grijalva, 927 F.2d 476, 478 (9th Cir. 1991). The Arizona statute of
        24      limitations for personal injury actions is two years. See Ariz. Rev. Stat. § 12-542(1);
        25      Madden-Tyler v. Maricopa County, 943 P.2d 822, 824 (Ariz. Ct. App. 1997); Vaughan,
        26      927 F.2d at 478. “[A] claim generally accrues when a plaintiff knows or has reason to
        27      know of the injury which is the basis of his action.” Cabrera v. City of Huntington Park,
        28      159 F.3d 374, 379 (9th Cir. 1998).


TERMPSREF
                                                            - 20 -
            1          Plaintiff states his injuries occurred in 2012 and 2013.    Plaintiff clearly had
            2   contemporaneous knowledge of the claimed violations, and did not commence this action
            3   until significantly more than two years after they accrued. Accordingly, these Bivens
            4   claims are time-barred and will be dismissed.
            5   IV.    Claims for Which an Answer Will Be Required
            6          Liberally construed, Plaintiff has sufficiently asserted an Eighth Amendment
            7   medical care claim against Defendants Ricotta, Asberry, Smith 1, Briggs, Ackley, Tracy,
            8   Mitchell, and Connors in Count One, and the Court will require these Defendants to
            9   answer Count One. See Carlson v. Green, 446 U.S. 14 (1980) (recognizing a Bivens
        10      remedy for a violation of the Eighth Amendment prohibition against cruel and unusual
        11      punishment by a prisoner who claimed federal prison officials had failed to treat his
        12      asthma).
        13             Liberally construed, Plaintiff has sufficiently asserted an Eighth Amendment
        14      medical care claim against Defendants Ricotta, Asberry, Tracy, Mitchell, and Connors in
        15      Count Two, and the Court will require these Defendants to answer Count Two.
        16      V.     Warnings
        17             A.     Address Changes
        18             Plaintiff must file and serve a notice of a change of address in accordance with
        19      Rule 83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion
        20      for other relief with a notice of change of address. Failure to comply may result in
        21      dismissal of this action.
        22             B.     Copies
        23             Plaintiff must serve Defendants, or counsel if an appearance has been entered, a
        24      copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
        25      certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also,
        26      Plaintiff must submit an additional copy of every filing for use by the Court. See LRCiv
        27      5.4. Failure to comply may result in the filing being stricken without further notice to
        28      Plaintiff.


TERMPSREF
                                                         - 21 -
            1          C.     Possible Dismissal
            2          If Plaintiff fails to timely comply with every provision of this Order, including
            3   these warnings, the Court may dismiss this action without further notice. See Ferdik v.
            4   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
            5   for failure to comply with any order of the Court).
            6   IT IS ORDERED:
            7          (1)    Counts Three, Four, Five, and Six are dismissed without prejudice.
            8          (2)    Defendants John/Jane Doe 1-54, Giordani, Childress, Williamson,
            9   Norwood, Hutton, Grondolsky, Smith 2, Wilson, Meeks, Jones, Batts, Zuniga, Powell,
        10      Jefferson, Dosanj, Wastell, Jones, Dooley, Clark, Basler, Murphy 1, Byrum, Daun,
        11      Powers, True, Revell, the United States of America, the Federal Bureau of Prisons,
        12      Amico, Schnieder, Norwood, Murphy 2, and Rodgers are dismissed without prejudice.
        13             (3)    Defendants Ricotta, Asberry, Smith 1, Briggs, Ackley, Tracy, Mitchell, and
        14      Connors must answer Count One, and Defendants Ricotta, Asberry, Tracy, Mitchell, and
        15      Connors must answer Count Two.
        16             (4)    Plaintiff’s Motion for Service ((Doc. 3) is denied as moot.
        17             (5)    The Clerk of Court must send Plaintiff a service packet including the
        18      Complaint (Doc. 1), this Order, and summons forms for Defendants Ricotta, Asberry,
        19      Smith 1, Briggs, Ackley, Tracy, Mitchell, and Connors.
        20             (6)    Plaintiff must complete and return the service packet to the Clerk of Court
        21      within 21 days of the date of filing of this Order. The United States Marshal will not
        22      provide service of process if Plaintiff fails to comply with this Order.
        23             (7)    If Plaintiff does not complete service of the Summons and Complaint on a
        24      Defendant within 90 days of the filing of the Complaint or within 60 days of the filing of
        25      this Order, whichever is later, the action may be dismissed as to each Defendant not
        26      served. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
        27             (8)    The United States Marshal must retain the Summons, a copy of the
        28      Complaint, and a copy of this Order for future use.


TERMPSREF
                                                            - 22 -
            1          (9)    The United States Marshal must for the individual Defendants Ricotta,
            2   Asberry, Smith 1, Briggs, Ackley, Tracy, Mitchell, and Connors, personally serve a copy
            3   of the Summons, Complaint, and this Order at Government expense, pursuant to Rule
            4   4(e)(2) and (i)(3) of the Federal Rules of Civil Procedure.
            5          (10)   The Clerk of Court must send by certified mail a copy of the Summons for
            6   each individual Defendant, the Complaint, and this Order to (1) the civil process clerk at
            7   the office of the United States Attorney for the District of Arizona and (2) the Attorney
            8   General of the United States, pursuant to Rule 4(i)(1) of the Federal Rules of Civil
            9   Procedure.
        10             (11)   Defendants must answer the Complaint or otherwise respond by
        11      appropriate motion within the time provided by the applicable provisions of Rule 12(a) of
        12      the Federal Rules of Civil Procedure.
        13             (12)   Any answer or response must state the specific Defendant by name on
        14      whose behalf it is filed. The Court may strike any answer, response, or other motion or
        15      paper that does not identify the specific Defendant by name on whose behalf it is filed.
        16             (13)   This matter is referred to Magistrate Judge Bridget S. Bade pursuant to
        17      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        18      authorized under 28 U.S.C. § 636(b)(1).
        19             Dated this 12th day of October, 2018.
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           - 23 -
